Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 1 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 2 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 3 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 4 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 5 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 6 of 7
Case 20-01226   Doc 18   Filed 01/30/20 Entered 01/30/20 10:34:29   Desc Main
                           Document     Page 7 of 7
